DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I (claims 1-13) and species (SEQ ID NO: 26, NOTE SEQ ID NO: 7 is considered part of the elected species) in the reply filed on 1/14/22 is acknowledged.  The traversal is on the grounds that ‘522 provides no methods or data relating to any one of the sequences claimed in claim 1.  ‘522 provides no teaching, suggestion, or motivation for a dsRNA that is toxic coleopteran insects.  Moreover, it is apparent from the data provided in the ‘522 publication (level of mortality) that the dsRNA have a high level of variability with a large number of those tested not providing significant or any mortality.  ‘522 cannot be considered enabled for all of the sequences mentioned let alone those not tested especially in different insect species that are likely to have a different response to the dsRNA tested from P. cruciferae.  
Applicant further argues that US 20060058254 discloses 19 nucleotides of SEQ ID NO: 29, however ‘254 related to angiogenesis modulators and there is no disclosure or suggestion of a dsRNA that targets a beta-COP gene and no disclosure of dsRNA that is toxic to coleopteran insects.
Species (c) related to an mRNA polynucleotide (claim 2) and dsRNA antisense strand (claim 3) that comprises one of the identified sequences.  As such all of the species (a), (b), and (c) to target genes or dsRNAs.  The comments apply to d)-f).  Groups I and II are also unified as group II provides a method of using the product.  In 
This is not found persuasive because the sequences taught in US 20170260522 and US 2006005824 reads on the structural limitations of the claimed product.  Since this is the case, the product would have the functional limitation.  If the composition is physically the same, it must have the same properties.  See MPEP 2112.01 I.-II.
The argument that ‘522 is not enabled for all of the sequences mentioned let alone tested especially in different insect species that are likely to have a different response in dsRNA tested from P.cruciferae is not found persuasive because the prior art teaches the sequences and efficacy is not a requirement for prior art enablement.  See MPEP 2121 III.  The special technical feature is a product and not a method of using a product.  The product is taught in the prior art and the utility need not be disclosed in reference.  See MPEP 2122. 
The skilled artisan carrying out the method steps in claims 1-28 of ‘522 (pages 41-46) would arrive at the claimed product.  Whether or not the dsRNA are enabled for use is not found persuasive because one of skill in the art can make the dsRNA disclosed in method claims of ‘522.
Claim 7 is directed to an antisense or sense strand of claim 1 and SEQ ID NO: 65 is 100% identical to nucleotides 2058-2076 of SEQ ID NO: 1 recited in claim 1.  

The requirement is still deemed proper and is therefore made FINAL.
Claims 14-19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 1/14/22.
The specification discloses that SEQ ID NO: 20 corresponds to SEQ ID NO: 11 that targets SEQ ID NO: 1.  SEQ ID NO: 26 corresponds to SEQ ID NO: 17 that targets SEQ ID NO: 7.
Since SEQ ID NOs: 1 and 30 were searched in the restriction, SEQ ID NO: 1 in claim 1 and SEQ ID NOs: 20 and 30 in claims 2 and 3 are rejoined with the elected species and examined.  To help clarify what was searched in the instant office action, SEQ ID NOs: 1, 7, 20, 26, and 30 were searched.
SEQ ID NOs: 2-6 and 8-9 in claim 1; SEQ ID NOs: 29 and 31-37 in claims 2 and 3; SEQ ID NOs: 21-25 and 27-28 in claims 2 and 3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/14/22.




Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom on 11/13/17.  It is noted, however, that applicant has not filed a certified copy of the United Kingdom application as required by 37 CFR 1.55.
The electronic acknowledgement receipt dated 4/15/20 does not indicate that the document was filed with the application

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The report on patentability of the IPEA or ISA has been considered by the examiner. 

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dino et al. (US 20060058254, of record).  ‘254 teaches a nucleic acid molecule encoding at least one strand of the dsRNA molecule of claim 1.  See SEQ ID NO: 65 is identical to nucleotides 2058-2076 of SEQ ID NO: 1 recited in claim 1.
SEQ ID NO: 1       2058 CGAAAACGTTTTCGAGATG 2076
                        |||||||||||||||||||
SEQ ID NO: 20         2 CGAAAACGTTTTCGAGATG 20


Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khvorova et al. (US 20070031844).
‘844 teaches making a hyperfunctional siRNA.  One of the siRNA listed in the disclosure of ‘844 would read on the dsRNA molecule recited in claim 1.
SEQ ID NO: 1       2815 TTAAGTCTTGGAGATAA 2831
                        ::|||:|::|||||:||
SEQ ID NO: 53842     17 UUAAGUCUUGGAGAUAA 1

Although ‘844 is silent with respect to the limitations the instant claims (is complementary to a portion of a mRNA transcribable from a coleopteran insect beta coatamer (beta-COP) gene that comprises a beta-COP coding sequence); (wherein the dsRNA molecule is toxic to at least a coleopteran insect), ‘844 anticipates all of the claimed structural limitations, so the functional effects of the claimed product are considered to be inherent in the siRNA taught by ‘844.  
Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  See In re Ludtke 441 F.2d 660, 169 
Also, the product is taught in the prior art and the utility need not be disclosed in reference.  See also MPEP 2122. 

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eads et al. (WO 2016018887, cited on an IDS).
‘887 teaches a composition comprising dsRNA comprising a nucleotide sequence that has at least 19 contiguous of SEQ ID NO: 30 recited in the instant claims 2 and 3.  The sequence is complementary to a nucleotide sequence comprising SEQ ID NO: 1 recited in instant claim 1.  See pages 74-84.   Also see SEQ ID NOs: 559-569 directed to flea beetle COPI (coatomer subunit) beta gene. Due to large size of the search results, the alignment was not provided.  The applicant should be able to review the sequence alignments at USPTO Pair under a tab in the instant application number.  If applicant is unable to access the search, they are invited to contact the Office.  The composition can be an insecticidal composition or in a vector.  The composition can be a solid, spray, liquid, powder, suspension, emulsion, microbeads.  The composition can further comprise another biological agent or a pesticidal agent (e.g., Chromabacterium spp.) (pages 9-11). 
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, and 6-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12, 13, and 19 of copending Application No. 16/975,741.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace a composition comprising a double stranded RNA that comprises a nucleotide sequence that is complementary to a sequence having at least about 90% identity to at least about 99% identity to SEQ ID NO: 1 or comprises SEQ ID NO: 1 which is toxic to a coleopteran insect pest.  See SEQ ID NO: 107 in ‘741, which is 100% identical to SEQ ID NO: 1.  It would have been obvious to a person of ordinary skill in the art to add a chemical or biological agent to the composition to observe an additive effect when killing insects.  .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 71-85 of copending Application No. 17/051,048.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace a composition comprising a double stranded RNA that comprises a nucleotide sequence that is complementary to a sequence having at least about 90% identity to at least about 99% identity to SEQ ID NO: 7 or comprises SEQ ID NO: 7 which is toxic to a coleopteran insect pest.  See SEQ ID NO: 255 in ‘048, which is 100% identical to nucleotides SEQ ID NO: 7.  It would have been obvious to a person of ordinary skill in the art to add a chemical or biological agent to the composition to observe an additive effect when killing insects.  For example, organophosphate was a well-known insecticide to one of ordinary skill in the art and could added to the composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635